Name: 94/973/EC: Commission Decision of 28 December 1994 amending for the seventh time Commission Decision 90/442/EEC of 25 July 1990 laying down the codes for the notification of animal diseases with respect to Sweden
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  information and information processing;  Europe;  documentation;  information technology and data processing;  agricultural policy
 Date Published: 1994-12-31

 Avis juridique important|31994D097394/973/EC: Commission Decision of 28 December 1994 amending for the seventh time Commission Decision 90/442/EEC of 25 July 1990 laying down the codes for the notification of animal diseases with respect to Sweden Official Journal L 371 , 31/12/1994 P. 0049 - 0050 Finnish special edition: Chapter 3 Volume 65 P. 0276 Swedish special edition: Chapter 3 Volume 65 P. 0276 COMMISSION DECISION of 28 December 1994 amending for the seventh time Commission Decision 90/442/EEC of 25 July 1990 laying down the codes for the notification of animal diseases with respect to Sweden (94/973/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Decision 90/442/EEC of 25 July 1990 laying down the codes for the notification of animal diseases (1), as last amended by the Decision of 20 December 1994 (2), and in particular Article 1 (2) thereof, Whereas by Decision 84/90/EEC (3), as last amended by Decision 89/163/EEC (4), the Commission adopted the form in which animal diseases must be notified; Whereas, because of accession, codes should be assigned to Sweden and to the Swedish regions, HAS ADOPTED THIS DECISION: Article 1 Decision 90/442/EEC is hereby amended as follows: 1. The following line is added to Annex V: 'Sweden 16'. 2. The Annex to this Decision is added to Annex VI. Article 2 This Decision shall take effect subject to and on the date of the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 227, 21. 8. 1990, p. 39.(2) Commission Decision of 20 December 1994 amending for the sixth time Commission Decision 90/442/EEC of 25 July 1990 laying down the codes for the notification of animal diseases with respect to Finland (not yet published C(94) 3695).(3) OJ No L 50, 21. 2. 1984, p. 10.(4) OJ No L 61, 4. 3. 1989, p. 49. ANNEX 'ANNEX VI SWEDEN: 16 1. Stockholm 3. Uppsala 4. Soedermanland 5. OEstergoetland 6. Joenkoeping 7. Kronoberg 8. Kalmar 9. Gotland 10. Blekinge 11. Kristianstad 12. Malmoehus 13. Halland 14. Goeteborg och Bohus 15. AElvsborg 16. Skaraborg 17. Vaermland 18. OErebro 19. Vaestmanland 20. Kopparberg 21. Gaevleborg 22. Vaesternorrland 23. Jaemtland 24. Vaesterbotten 25. Norrbotten'